Citation Nr: 1705082	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  14-14 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A hearing was held before a Decision Review Officer (DRO) at the RO in March 2014, and a videoconference hearing was held before the undersigned Veterans Law Judge in December 2015.  Transcripts of both hearings are of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional medical evidence for which there is an automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

The Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in April 2016 for the eye claim.  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2016).  In October 2016, the Veteran's representative submitted a responsive written appellate brief.  The Board also notes that it fulfilled the Veteran's August 2016 Privacy Act request in a January 2017 written response prior to final adjudication of this appeal.  See 38 C.F.R. §§ 1.577 and 20.1200. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current eye disorders did not manifest in service and are not otherwise related to his military service.

2.  The Veteran meets the schedular criteria for TDIU.

3.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  These notice requirements apply to all five elements of a claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran with notification letters in January 2013 (eye claim) and May 2013 (both claims), prior to the initial decisions on the claims.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  To the extent that the Veteran did not receive the January 2013 letter because he updated his address shortly before the RO sent that letter, complete notice was again provided in the May 2013 letter, followed by a readjudication of the eye claim in the April 2014 statement of the case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letters, the RO notified the Veteran of the evidence necessary to substantiate the claims and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file, including treatment records submitted by the Veteran.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  The record also includes written statements provided by the Veteran and his representative, as well as transcripts of the DRO and Board hearings.

The Veteran was afforded a VA examination in March 2013 in connection with his eye claim, and a VA examiner considered the effects of the service-connected hearing loss and tinnitus on the Veteran's ability to work in June 2013 and April 2014 VA medical opinions following a March 2013 VA examination.  The Board also requested a VHA advisory medical opinion for the eye claim and received a July 2016 responsive opinion.  The Veteran and his representative were provided with a copy of the VHA opinion and an opportunity to submit further evidence or argument.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report and VHA opinion for the eyes, when taken together, as well as the VA opinions for the hearing loss and tinnitus are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  The opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  The Board does observe that it is unclear if the VHA ophthalmologist had complete access to the claims file; however, he reviewed the Veteran's medical history and the other relevant evidence of record.  Indeed, the Court has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in December 2015.  The Veterans Law Judge clearly set forth the issues to be discussed and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service Connection - Eye Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The disorders at issue are not considered chronic diseases for VA compensation purposes.  As such, the provisions of 38 C.F.R. § 3.303(b) for chronic diseases are not for application in this case.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has contended that his current vision problems began as a progressive process following an in-service eye injury.  Specifically, he has indicated that he was welding without goggles in November or December 1952 and that there was a reflection off of a building that burned his eyes.  He reported that, following that incident, the white parts of his eyes were very red and that his vision was decreased.  He indicated that he used drops for two weeks thereafter and that his vision gradually got better.  He also reported that, shortly after that incident, he was given his first pair of glasses and that his vision has been getting worse over the years.  See, e.g., March 2013 VA examination report; December 2015 Bd. Hrg. Tr. at 3-5, 8-12.

The Veteran's service treatment records show that his eyes were found to be normal at the time of the September 1950 pre-induction examination.  His distant vision was 20/20 in both eyes, and his near vision was noted to be J1 in both eyes.  See July 2016 VHA opinion (explaining that J1 is an alternative measure of visual acuity for near vision testing corresponding to 20/25 vision at distance).

A July 1952 service treatment record shows that the Veteran was referred to the eye clinic with a tentative diagnosis of eye refraction.  It was noted that had had never worn glasses before.  The consultation report shows that the Veteran had a very mild physiological astigmia which could not be corrected, but that the secondary functions of crystalline lenses should compensate for it.

A December 1952 service treatment record shows that the Veteran was diagnosed with "acc. fatigue" (which the March 2013 VA examiner indicated was most likely an abbreviation for accomodative fatigue), along with visual acuity measurements and the J1 notation for both eyes.

On the March 1953 separation examination, the Veteran's eyes were again found to be normal.  His distant vision was 20/20 in both eyes, and his near vision was noted to be J1 in both eyes.

The post-service evidence shows that the Veteran filed a May 1953 claim for VA outpatient treatment on the basis that his eyes were burned while working on an arc welder; however, a VA examination was not conducted at that time.  See July 1953 VA memorandum.  The post-service evidence also shows that the Veteran has multiple current eye diagnoses during the appeal period.  See, e.g., March 2013 VA examination report; private treatment records dated from March 2013 (diagnosis of drusen (degenerative) of the retina of the right eye) and April 2013 (assessment including combined form of senile cataract and macular degeneration, atropic/bilateral).

Initially, the Veteran is competent to report observable symptomatology and events, including eye redness and a decrease in vision following a reflection off of a building where he was working.  His service records show that the related civilian occupation for his military occupational specialty was garage foreman.  

Nevertheless, on review, the Board finds that the Veteran's eye disorders did not manifest in service.  While the Veteran's service treatment records show a diagnosis of accommodative fatigue in December 1952 shortly after the reported welding incident, his near vision was found to be J1.  By the time of the separation examination several months later, the Veteran's eyes were found to be normal with uncorrected distant vision of 20/20 in both eyes, and near vision of J1 in both eyes - measurements consistent with those at the time of the entrance examination for uncorrected near and distant vision.  In other words, the normal findings of the eyes at entrance and separation, as well as the corresponding vision measurements without glasses at both times indicates that any vision problems noted during the treatment following the welding incident were subsequently resolved by the time the Veteran separated from service.  These findings are consistent with the March 2013 VA examiner's discussion of ultraviolet keratitis (welder's burn) in which she indicated that a resulting symptom can be blurry vision; however, she explained that the cornea is relatively fast in healing time and long-term sequelae of ultraviolet keratitis are rare.  To the extent that the Veteran has indicated that there was an ongoing worsening in his vision since the welding incident, the Board finds that this contention is not consistent with the contemporaneous record as discussed above.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a claimant).
In addition, the July 1952 service treatment record showing a finding of a very mild physiological astigmia which could not be corrected (an imperfection in the curvature of the eye that causes blurred distance and near vision, often present at birth and treated with corrective lenses or surgery when pronounced enough to require corrective action, Mayo Clinic, http://www.mayoclinic.org/diseases-conditions/astigmatism/home/ovc-20253070 (reviewed February 2017)) was prior to the reported welding incident.  The record does not suggest that there was additional in-service disease or injury related to the astigmia, including consideration of the subsequent service treatment records as discussed above.  See, e.g., March 2013 VA examination report (discussion of ultraviolet keratitis); see also 38 C.F.R. §§ 3.303(c), 4.9.

In addition to the lack of evidence showing that an eye disorder manifested during service or within close proximity thereto, the weight of the evidence of record does not relate any current eye disorder to the Veteran's military service, including the in-service welding incident.

The March 2013 VA examiner determined that the Veteran's diagnosed blepharitis, nuclear sclerotic cataracts in both eyes, a right eye corneal anterior stromal scar, and diabetes mellitus without diabetic retinopathy, along with myopia, astigmatism, and presbyopia were less likely than not incurred in or caused by the claimed in-service injury, event, or illness (provided in the examination request as the December 1952 accommodative fatigue).  In so finding, the examiner explained that accommodative fatigue occurs when people have difficulty sustaining clear vision at near, and that a subsequent headache or eye pain/strain can also occur.  The examiner also explained that presbyopia can cause accommodative fatigue, but that the
Veteran was 23 at that time.  The examiner further explained that uncorrected refractive error can cause asthenopia, or eye fatigue, noting that the Veteran was refracted with a +0.75 diopter sphere, right eye and a +0.50 diopter sphere, left eye on the December 1952 in-service eye examination, which was very different from his refractive error today of -4.75+1.00X020, right eye and -5.50+ 1.50X165, left eye.  Regarding refractive error, the examiner explained that accommodative fatigue does not cause a change in refractive error, and that the change in refractive error causing the Veteran to require the use of glasses for clear vision, was most likely caused by the development of his age-related nuclear sclerotic cataracts.

Regarding the age-related nuclear sclerotic cataracts, the examiner explained that they were significant enough to cause the Veteran's decrease in best corrected visual acuity.  In addition, the examiner noted that it appeared that the cataracts had caused a myopic shift (i.e., when the progression of cataracts cause a change in refractive error of the eyes).  Regarding the anterior stromal scar, the examiner indicated that this was a scar on the surface of the cornea likely from a history of a foreign body in the past, not impacting the Veteran's vision.  The Board notes that the record does not reflect, nor does the Veteran contend that any in-service event resulted in a foreign body entering the eye.  Similarly, the record does not reflect, nor does the Veteran contend that his blepharitis began during service or until many years later.

Regarding the diabetes mellitus without diabetic retinopathy, the examiner determined that the Veteran did not have evidence of diabetic retinopathy.  The examiner noted that diabetic cataracts are primarily cortical in nature and that the Veteran did not have cortical cataracts.

Regarding the history of ultraviolet keratitis, the examiner acknowledged the Veteran's reported history of welder's burn, or ultraviolet keratitis, from welding without goggles, as described above.  The examiner explained that ultraviolet keratitis is characterized by relative rapid onset and resolution and that the short exposure to ultraviolet light causes changes to the cornea that can be as severe as total desquamation and conjunctival chemosis, resulting in symptoms of blurry vision, pain, foreign body sensation, and tearing.  The examiner also explained that the cornea is relatively fast in healing time and that long-term sequelae of ultraviolet keratitis is rare.  In this case, the examiner explained that the cause of the Veteran's decreased vision and need for glasses was most likely his cataracts.  The examiner indicated that he had a one-time exposure to ultraviolet light-causing keratitis; therefore, the development of cataracts from this episode is unlikely.  The examiner concluded that exposure to ultraviolet B (UVB) light may be a risk factor for the development of cataracts, and in a large population-based study, it was found to be associated with the severity of cortical opacities in men, but that the Veteran in this case had nuclear sclerotic cataracts rather than cortical cataracts.

The Board requested a VHA opinion to address some remaining medical questions and to consider the complete history of the development of the Veteran's current eye disorders, including his submission of post-service private treatment records for his eye treatment dated both prior to and since the VA examination.  In addition, the Veteran had cataract surgery since the VA examination.  See September 2013 and October 2013 private treatment records (findings following cataract surgery in September 2013); see also Bd. Hrg. Tr. at 11-12 (Veteran testified that vision improved after cataract surgery and that he did not need the "coke bottles" that he had before, but he still needs glasses).

In a July 2016 opinion, the VHA ophthalmologist determined that none of the Veteran's ophthalmic conditions (identified in the opinion as those in the VA examination report and the private treatment records) were caused or exacerbated by his military service, including the acute event that occurred while welding.  In so finding, the ophthalmologist indicated that all of the conditions would have occurred had he never served and that they are very common conditions seen in patients of his demographic description.  The ophthalmologist explained that there was no reason to doubt the Veteran's point of view; the only dispute was the causative relationships that he claimed, as all of the conditions are common diseases of aging with or without military service.  In this case, the ophthalmologist observed that there had been natural progression of the eye disorders, as expected, since many of the diseases worsen with age (e.g., cataracts).  Finally, the ophthalmologist explained that there was no medical significance to the discrepancy in the documentation of the diagnoses of the Veteran's cataracts in the VA examination and the private treatment records.

The Board finds that these opinions, when taken together, are significantly probative, as they are based on a review of the claims file and are supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  To the extent that the VHA ophthalmologist did not have access to certain records in the claims file, the Board notes that he did review the contents of the VHA opinion request and the VA examination report that provided the relevant history.  Thus, it cannot be said that the opinion was based on an inaccurate or incomplete factual premise.  Significantly, the opinions are consistent with each other, as well as the private treatment records.  See, e.g., April 2013 private treatment record (showing assessment including senile cataract and macular degeneration with notation of review with patient of information including early condition of age-related macular degeneration and early signs of retinal aging).

The Board has considered the Veteran's statements; however, even assuming that he is competent to opine on these medical matters, the Board finds that the VA examiner and VHA ophthalmologist's opinions are more probative, as they were provided by a medical professional with knowledge, training, and expertise and are supported by rationale based on such knowledge.  The VA examiner and VHA ophthalmologist also reviewed pertinent evidence and considered the Veteran's own reported history and lay statements.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


TDIU

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran is service-connected for bilateral hearing loss (80 percent disabling) and tinnitus (10 percent disabling).  The combined evaluation has been 80 percent since January 17, 2013.  Thus, the Veteran meets the schedular criteria for TDIU.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the evidence does not show that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

The Veteran has contended that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected hearing loss and tinnitus and has stated that he left his last job as a checker at a local market in May 2013 because of those disabilities.  He explained that this part-time work had been affected by his inability to hear customers and instructions from his manager.  See May 2013 TDIU claim and written statement.

The Veteran has reported that he completed high school.  Following service, he worked as a mechanic until the time that he bought out the dealership and became the dealer, maintaining it until he sold it in 1990.  Thereafter, he worked for another dealer as a part-time shop foreman/manager and a salesman until the owner of that dealership sold it.  He then started to work at the market until May 2013, working what he described as substantially gainful employment with nearly full-time hours (25 to 33 hours a week, as clarified at the Board hearing).  See, e.g., May 2013 TDIU claim; March 2014 DRO Hrg Tr. at 8-11; Bd. Hrg. Tr. at 17-21.

The Veteran was provided a March 2013 VA audiological examination for his service connection claims.  The examiner indicated that the Veteran's hearing loss and tinnitus impacted his ordinary conditions of daily life, including his ability to work, inasmuch as he reported difficultly hearing conversation and the tinnitus was an annoyance that interfered with his hearing.  Another VA examiner was asked to provide an opinion on the Veteran's employability.  In a June 2013 medical opinion, the examiner determined that the Veteran's service-connected disabilities, moderately-severe-to-profound hearing loss with poor word recognition ability (34-42 percent) and tinnitus, rendered him unable to secure and maintain substantially gainful employment for both physical and sedentary employment environments that would require consistent and frequent oral/aural communication; however, his past work history included working as an auto mechanic, and in that environment, his hearing loss and tinnitus should not prevent gainful employment.

In an April 2014 clarifying opinion, the same VA examiner determined that the Veteran's service-connected disabilities did not render him unable to secure
and maintain substantially gainful employment similar to his past employment as
an auto mechanic or in a position that does not require consistent oral/aural
communication.

The record, including the Veteran's own reports, shows that he was able to work until May 2013.  The record also shows that he was receiving treatment and underwent surgery for a nonservice-connected heart disorder beginning that same month.  See, e.g., May 2013 TDIU claim (Veteran reporting treatment beginning in early May); October 2013 VA treatment record (noting June 2013 quadruple coronary artery bypass grafting procedure); Bd. Hrg. Tr. at 27 (Veteran testifying that he did not have problems or issues at work and that he would have continued working but ended up having a heart attack, "so . . . that's when [he] didn't return back to work").

The Board acknowledges the Veteran's reports that he is no longer able to do work as a mechanic because he does not have current training, having last been a line mechanic over 35 years ago.  See, e.g., DRO Hrg. Tr. at 8-9; Bd. Hrg. Tr. at 29.  Nevertheless, there is affirmative evidence that the Veteran has the background and training to perform work in other areas of the dealership, based on his employment history after being a mechanic, as noted above.  Regarding the Veteran's reports that he left the job at the market (a job that he considered substantially gainful employment) because he had difficultly hearing customers and his manager, the record shows that he received hearing aids for the first time in September 2013, which was several months after he last worked there.  See September 2013 VA treatment record and Bd. Hrg. Tr. at 24-25.  In other words, he did not have the benefit of having hearing aids when he worked, and it appears that the hearing aids have helped his ability to communicate with others.  For example, the Veteran communicated effectively during the hearings in connection with his appeal, which both took place after he received his hearing aids.  Moreover, he has acknowledged that he is able to perform yardwork and housework and that his physicality is not a problem in any way.  See Bd. Hrg. Tr. at 28.

In summary, this evidence is consistent with the VA examiner's findings that the Veteran could work in a position that does not require consistent oral/aural
communication.

There is also no indication that the Social Security Administration (SSA) - which is not limited in its review of matters concerning unemployability to consideration of only service-connected disabilities - has determined that the Veteran is currently unemployable.  The Veteran has indicated that he has not filed for SSA disability benefits.  See Bd. Hrg. Tr. at 31.

In summary, the Veteran undoubtedly has industrial impairment as a result of his service-connected bilateral hearing loss and tinnitus disabilities, as evidenced by his 80 percent combined evaluation.  However, the evidence does not establish that his service-connected disabilities preclude gainful employment.  The Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired; the record must reflect some factor which takes the case outside the norm) and 38 C.F.R. § 4.15.  On review of the record, the Board finds that the disability evaluations assigned under the VA Schedule for Rating Disabilities accurately reflects the Veteran's overall impairment to his earning capacity due to his service-connected disabilities.  Thus, entitlement to TDIU is not warranted.

Based on the foregoing, the Board finds that the requirements for TDIU have not been met.  Thus, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for an eye disorder is denied.

Entitlement to TDIU is denied. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


